

EXHIBIT 10.2


FIRST AMENDMENT TO ADDENDUM TO MORTGAGE SELLING AND SERVICING
CONTRACT (EAR Agreement)


This First Amendment (the “First Amendment”) to that Addendum To Mortgage
Selling and Servicing Contract dated effective as of April 1, 2014 (the “EAR
Agreement”) by and between FANNIE MAE, a corporation organized and existing
under the laws of the United States (“Fannie Mae”) and Green Tree Servicing LLC,
a limited liability company organized and existing under the laws of the State
of Delaware (“Servicer”), is hereby mutually agreed upon and entered into
effective June 1, 2014.


WITNESSETH:
WHEREAS, Fannie Mae and Servicer desire to include as Eligible Advances under
the EAR
Agreement certain advances applicable to those mortgage serving rights relating
to Fannie Mae loans acquired by Servicer from EverBank pursuant to that certain
Mortgage Servicing
Purchase and Sale Agreement between dated and effective as of October 30, 2013
and with a transfer date of May 1, 2014.


NOW, THEREFORE, in consideration of the mutual premises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon terms and subject to the
conditions set forth herein, the
Fannie Mae and Servicer agree as follows:


Section 1.     Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the EAR Agreement, as amended hereby, are used herein as
therein defined.


Section 2.     Schedule 1. Schedule 1 to the EAR Agreement shall be amended and
replaced with the attached revised Schedule 1.


Section 3.     Schedule 2. Schedule 2 to the EAR Agreement shall be shall be
amended and replaced with the attached revised Schedule 2. The total early
reimbursement of
Legacy Servicing Advances applicable to the EverBank portfolio (Seller Servicer
ID’s referenced in Schedule 1 and 2) shall not exceed Sixty million
($60,000,000) dollars and
Servicer may request early reimbursement of such Legacy Servicing Advances
through August 1, 2014.


Section 4.     Continuing Effect of the EAR Agreement. Except as expressly
amended hereby, the provisions of the EAR Agreement are and shall remain in full
force and effect.


Section 5.     Counterparts. This First Amendment to EAR Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.


[Signatures Follow]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned parties has caused this First
Amendment to EAR Agreement to be duly executed in its name by one of its duly
authorized officers, all as of the date first written above.


FANNIE MAE                    GREEN TREE SERVCIING LLC


By:     /s/ Tara Malone_________            By:    /s/ Cheryl Collins___________


Name:    Tara Malone___________            Name:    Cheryl Collins______________


Title:    Vice President__________            Title:    SVP and
Treasurer__________


Date:    6/1/14________________            Date:    6/1/14____________________




--------------------------------------------------------------------------------





SCHEDULE 1




Original Advancing Servicer
or Originator
SSID Number
Transfer Date
Bank of America, N.A.
261840154
261840197
261847000
261840200
261840812
April 1, 2013
May 1, 2013
June 1, 2013
September 1, 2013
December 1, 2013
GMAC Mortgage, LLC
261840111
261840120
261840138
261840146
261840804
261840855
January 31, 2013


Flagstar Capital Markets
Corporation
261840103
January 1, 2013
National City Bank and
National City Mortgage
Services
261840057
November 1, 2009
Bank United
261840049
April 1, 2009
Hayhurst Mortgage, Inc
261840073
February 1, 2010
Option One
261840022
July 1, 2008
Franklin Bank
261840065
December 1, 2009
Green Tree Servicing LLC
261840006
N/A
EverBank
261840235
261840243
261840251
261840260
May 1, 2014

Advances made by Servicer relating to Mortgage Loans in each of the above
referenced acquired portfolios after the applicable Transfer Date shall be
Eligible Advances.




--------------------------------------------------------------------------------



SCHEDULE 2




Original Advancing Servicer
Legacy Advance Type; Early
Reimbursement rate
Transfer Date
Bank of America, N.A.
P&I Delinquency Advance: 100%
T&I Escrow Advances: 80%
Corporate Servicing Advances: 80%
April 1, 2013
May 1, 2013
June 1, 2013
September 1, 2013
December 1, 2013
GMAC Mortgage, LLC
P&I Delinquency Advance: 100%
T&I Escrow Advances: 80%
Corporate Servicing Advances: 80%
January 31, 2013
Flagstar Capital Markets
Corporation


P&I Delinquency Advance: 100%
T&I Escrow Advances: 80%
Corporate Servicing Advances: 80%
January 1, 2013
National City Bank and
National City Mortgage
Services
P&I Delinquency Advance: 100%
T&I Escrow Advances: 80%
Corporate Servicing Advances: 80%
November 1, 2009
EverBank**
P&I Delinquency Advance: 100%
T&I Escrow Advances: 80%
Corporate Servicing Advances: 80%
May 1, 2014

** Legacy Servicing Advances applicable to servicing transferred from EverBank
shall not exceed Sixty million ($60,000,000) dollars and Servicer may request
early reimbursement of such Legacy Servicing Advances through August 1, 2014.


